     Case 1:19-cr-00219-DAD-BAM Document 38 Filed 05/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         No. 1:19-cr-00219-DAD-BAM
12                      Plaintiff,
13          v.                                         ORDER DENYING DEFENDANT’S
                                                       MOTION TO DISMISS
14   JUAN SANCHEZ-DOMINGUEZ,
                                                       (Doc. Nos. 14, 17)
15                      Defendant.
16

17          This matter is before the court on a motion to dismiss the indictment filed on behalf of

18   defendant Juan Sanchez-Dominguez on March 23, 2020. (Doc. No. 30.) After completion of the

19   initial round of briefing, a hearing on the motion was held by video on May 4, 2020 at which

20   Assistant U.S. Attorney Laura Withers appeared for the government and Assistant Federal

21   Defender Matthew Lemke appeared for the defendant.1

22          The pending motion to dismiss is based upon the argument that because a Notice to

23   Appear for removal proceedings issued by the Department of Homeland Security to defendant in

24
     1
        Following the hearing, on May 5, 2020, the government filed a notice of supplemental
25   authorities notifying the court that on that day the Ninth Circuit had issued its decision in Fermin
26   v. Barr, __F.3d__, 2020 WL 2123371 (9th Cir. May 5, 2020) in which the court rejected the
     jurisdictional argument advanced by defendant here. On May 7, 2020, the court issued an order
27   requiring counsel for defendant to file a response, if any, to the government’s notice of
     supplemental authority by May 14, 2020. Defendant’s counsel has not elected not to file a
28   response.
                                                        1
     Case 1:19-cr-00219-DAD-BAM Document 38 Filed 05/20/20 Page 2 of 2

 1   July of 2003 did not include the address of the Immigration Court, that court lacked jurisdiction to
 2   enter the predicate 2003 removal order upon which defendant’s prosecution in this case, for
 3   violating 8 U.S.C. § 1326, relies. (Doc. No. 30).
 4          As the court noted at the hearing on the pending motion, at that time the jurisdictional
 5   argument advanced by defendant had been embraced in at least seven decisions issued by district
 6   courts within the Ninth Circuit and rejected by at least four others. Indeed, this court expressed at
 7   the hearing that it was aware that at least two of those decisions were pending appeal before the
 8   Ninth Circuit when this motion was taken under submission. As it turned out, the day after the
 9   hearing on the pending motion, the Ninth Circuit resolved the issue, holding as follows:
10                   We acknowledge that [8 C.F.R.] § 1003.15(b)(6) appears to be a
                    clear statement that a notice to appear must include the address of
11                  the Immigration Court, but the BIA has carefully explained why
                    that provision does not deprive an immigration court of jurisdiction.
12                  The question then, is what is the remedy when the address is
                    omitted from the NTA?—and the BIA has fully explained that §
13                  1003.18(b) supplies the appropriate remedy: providing the alien
                    and the government with the complete notice at a later time.
14                  Aguilar was provided with that notice and appeared for her
                    scheduled hearings. Given that the regulations expressly state that
15                  the omission of an address from an NTA may be fixed by a later
                    hearing notice, it is reasonable to construe the regulatory provisions
16                  about when jurisdiction vests as allowing the IJ to assert
                    jurisdiction in such circumstances.
17
                    We thus hold that there was no error in the BIA’s determination
18                  that the lack of time, date, and place in the NTA sent to Aguilar did
                    not deprive the immigration court of jurisdiction over her case.
19

20   Fermin v. Barr, __F. 3d__, 2020 WL 2123371, at *7–8 (9th Cir. May 5, 2020).
21          In light of the Ninth Circuit’s decision in Fermin, the motion to dismiss the indictment in
22   this action filed on behalf of defendant Sanchez-Dominguez (Doc. No. 30) is denied.
23   IT IS SO ORDERED.
24
        Dated:     May 19, 2020
25                                                        UNITED STATES DISTRICT JUDGE

26

27

28
                                                      2
